Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.

Status of the Claims
Claims 1-14 have been cancelled; Claims 15 and 17 have been amended; Claims 19-21 are withdrawn as non-elected claims.

Claim rejoining
Claims 19-21 are rejoined. 
Claims 19-21 are previously withdrawn from consideration as a result of an election/restriction requirement dated 12/30/2021. Pursuant to the procedures set forth in MPEP § 821.04, for independent or distinct species, since the independent claim includes allowable subject matter, therefore the restriction/election as set forth in the claims 19-21 hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 15-21 remain for examination, and claim 15 is an independent claim.

Previous Rejections/Objections
Previous rejection of Claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn in view the Applicant’s "Amendments/remarks with amendment” filed on 03/14/2022.
Previous rejection of Claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn in view the Applicant’s "Amendments/remarks with amendment” filed on 03/14/2022.
Previous rejection of Claims 15-18 under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US-PG-pub 2012/0070567 A1, corresponding to US 8,409,371 B2, thereafter PG’567) in view of Miyahara et al (US-PG-Pub 2007/0243400 A1, thereafter PG’400) has been withdrawn in view the Applicant’s "Amendments/remarks with amendment” filed on 03/14/2022.
Claims 15-18 under 35 U.S.C. 103 as being unpatentable over Takahisa et al (JP 2018182040 A, with English translation, thereafter JP’040) has been withdrawn in view the Applicant’s "Amendments/remarks with amendment” filed on 03/14/2022.

Allowable Subject Matter
Claims 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the instant independent claim 15, the recorded reference(s) does not specify the claimed Si and Fe distribution in the claimed coil component manufactured from a magnetic alloy with coated oxide film as recited in the instant claim 15. The claims 16-21 depend on claim 15, these claims also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734